DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dammers et al. (US 10850887 B2; hereinafter Dammers).
Regarding claims 1, 3-4, and 6-9, Dammers teaches a carton sleeve, carton and method for producing a carton comprising a container main body including a body having a square tubular shape and including a front panel (17A’), a right side panel (18), a back panel (17B’), and a left side panel (18); a bottom (8/12B/13) configured to seal a lower opening of the body; and a flat top (9) configured to seal an upper opening of the body; and a stopper (AE) provided on the top, wherein the stopper is provided at a 
Regarding claim 2, Dammers teaches a carton wherein the top includes an inclined surface so that a front panel side of the top is low and a back panel side of the top is high.  Examiner notes that top 9 slants in such a way that the rear is higher than the front.

a pair of inner surface panels (7), which is contiguous with a lower end of the left side panel and a lower end of the right side panel through bottom horizontal folding lines so as to be opposed to each other, wherein, in the top surface panel contiguous with the upper end of the front panel, a stopper mounting opening portion is formed at a position adjacent to an intersection point of the top horizontal folding line at the upper end of the front panel and a top vertical folding line between the top surface panel and any one of the pair of folding surface panels, the top horizontal folding line and the top vertical .
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734